DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges receipt of amendments/arguments filed 5/2/22.  The arguments set forth are addressed herein below. Claims 2-8 are pending, Claim 1 is canceled, and Claims 2-8 are currently amended.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 2:
A system for facilitating betting on race events comprising: a memory; and at least one processor coupled to the memory, the at least one processor configured to: in response to receiving a jackpot qualifying bet, the jackpot qualifying bet for an event comprising a first bet component that is associated with a first selected participant and a first bet amount, and a second bet component that is associated with a second selected participant and a second bet amount; storing the first bet component and the second bet component in the memory; pooling the first bet component and the second bet component in a common pari-mutel pool with at least one other traditional bet for the event;  receive electronic data indicative of results of the event via electronic communication network; determine whether the first bet component and the second bet components are winning bets based at least partially on the electronic data indicative of the results of the event; and in response to determining that the first bet component and the second bet component of the jackpot qualifying bet are winning bets, generate a particular number of jackpot bets for a first jackpot event, the particular number of jackpot bets stored in the memory, in which the particular number is based at least in part upon the first bet amount and the second bet amount.
In summary, in regards to claims 2-8, with emphasis on at least Independent Claim 2, the claimed invention focuses on a system for facilitating betting on race events comprising: a memory; and at least one processor coupled to the memory, the at least one processor configured to: in response to receiving a jackpot qualifying bet, the jackpot qualifying bet for an event comprising a first bet component that is associated with a first selected participant and a first bet amount, and a second bet component that is associated with a second selected participant and a second bet amount; storing the first bet component and the second bet component in the memory; pooling the first bet component and the second bet component in a common pari-mutel pool with at least one other traditional bet for the event;  receive electronic data indicative of results of the event via electronic communication network; determine whether the first bet component and the second bet components are winning bets based at least partially on the electronic data indicative of the results of the event; and in response to determining that the first bet component and the second bet component of the jackpot qualifying bet are winning bets, generate a particular number of jackpot bets for a first jackpot event, the particular number of jackpot bets stored in the memory, in which the particular number is based at least in part upon the first bet amount and the second bet amount.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Certain Methods of Organizing Human Activity.  
The claimed limitations of at least one processor configured to: “in response to receiving a jackpot qualifying bet, the jackpot qualifying bet for an event comprising a first bet component that is associated with a first selected participant and a first bet amount, and a second bet component that is associated with a second selected participant and a second bet amount; storing the first bet component and the second bet component in the memory; pooling the first bet component and the second bet component in a common pari-mutel pool with at least one other traditional bet for the event;  receive electronic data indicative of results of the event via electronic communication network; determine whether the first bet component and the second bet components are winning bets based at least partially on the electronic data indicative of the results of the event; and in response to determining that the first bet component and the second bet component of the jackpot qualifying bet are winning bets, generate a particular number of jackpot bets for a first jackpot event, the particular number of jackpot bets stored in the memory, in which the particular number is based at least in part upon the first bet amount and the second bet amount” relates to fundamental economic principles or practices (including hedging, insurance, mitigating risk)(managing/conducting bets for jackpot race event) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing/conducting the bets) under the grouping of Certain Methods of Organizing Human Activity.  The interactions encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.
For example, a person can in response to receiving a jackpot qualifying bet, the jackpot qualifying bet for an event comprising a first bet component that is associated with a first selected participant and a first bet amount, and a second bet component that is associated with a second selected participant and a second bet amount store the first bet component and the second bet component (mentally or recorded it via pencil and paper); pooling the first bet component and the second bet component in a common pari-mutel pool with at least one other traditional bet for the event;  receive electronic data indicative of results of the event via electronic communication network; determine whether the first bet component and the second bet components are winning bets based at least partially on the electronic data indicative of the results of the event; and in response to determining that the first bet component and the second bet component of the jackpot qualifying bet are winning bets, generate a particular number of jackpot bets for a first jackpot event, the particular number of jackpot bets stored (mentally or recorded via pencil and paper), in which the particular number is based at least in part upon the first bet amount and the second bet amount.
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (system, memory, processor) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”,  “memory”, and/or “processor”, used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system and/or the extent to which a computer performs/implements the functions of the system. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that the betting system interface “may include any suitable interface between a customer . . . and betting system platform,” including a physical interface, such as a track interface, or nonphysical interfaces, such as through a telephone operator or other communication networks (¶ 26-27).  Such communication network “may include any interconnection found on any communication network.” (¶ 28).  The applicant discloses that the “betting system platform” includes a processor that “may comprise any suitable processor that executes betting system software,” such as a CPU and a memory that may be any suitable memory device including RAM, ROM, DRAM, etc (¶ 33-34).  Such disclosure suggests that any hardware or software required by the claims are no more than generic components operating in their ordinary capacity.   
In addition to the above, it is known for an apparatus related to wagering to be made up of conventional components such as a card swiper, a printer, a memory, and at least one processor to perform generic functions.  Scott (US 2004/0009812: ¶ 20), Walker (US 6,527,638: Col. 12:6-17, Col. 15:24-38), Banyai (US 2001/0034262: ¶ 32), Cannon (US 2002/0183105: ¶ 5-6, 39), deKeller (US 2003/0017867: ¶ 23), and/or Lindo (US 2005/0085293: ¶ 21) teach the use of card swiper/reader within gaming apparatus as being well-understood, well-known, known, traditional, routine, or conventional in the art for the purpose of allowing user’s to place wagers or bets or make a payment for a bet or wager.  Baerlocher (US 6,599,193: Col. 4:62-Col. 5:8) teaches well-known ticket printing machines are commercially available.  Jordan (US 2006/0148559: ¶ 32, 57) and Burns (US 6,048,269: Col. 6:8-45, Col. 7:30-40, Fig. 2) teach that the printers of wagering apparatuses are well-understood, well-known, known, traditional, routine, conventional in the art, and/or commercially available to one of ordinary skill in the art for providing printouts indicating winning bets/wagers.  Ornstein (US 5,570,885: Col. 3:62-65) and Schneier (US 6,099,408: Col. 7:6-17) teach that the use of memory is well-understood, well-known, known, traditional, routine, or conventional in the art to store records of wagers/bet.  Guinn (US 2002/0151340: Figs. 1-2- ¶ 30-53, emphasis on ¶ 30) and Krynicky (US 2005/0075164: ¶ 47-55, emphasis on ¶ 47) teach that use of at least one processor in an apparatus (platform) as being well-understood, well-known, known, traditional, routine, or conventional in the art for purposes of conducting wagering/betting on various events.  Ruckle (US 2007/0238506) teaches the that printers are conventional in the art for printing winning wagers (¶ 26, 51).  Kennard (US 2006/0121979) teaches displaying interfaces for selecting wager and/or race entrants are well-known in the art (¶ 35 “The terminals 10 include a terminal processor 12, typically implemented by one or more microprocessors as well known in the art.  Users (also referred to herein as "bettors" or "patrons" or "customers") interface with the terminal processor via a graphical user interface ("GUI") 14 which may be implemented as a touch screen on a display 16, as well known in the art.”, ¶ 45-49).
Nor do the dependent claims 3-8 add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk)(managing of bets) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing bets) under the grouping of Certain Methods of Organizing Human Activity.  Claims 3-8 are all drawn towards managing/conducting bets for a jackpot race event.  The dependent claims fail to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above e.g. the analysis applied above applies to dependent claims 3-8.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive in part.

112 rejection
Applicant’s arguments, see page 6, filed 5/2/22, with respect to the rejection of Claims 2-8 under 35 U.S.C. § 112, first paragraph, have been fully considered and are persuasive.  The rejection of Claims 2-8 under 35 U.S.C. § 112, first paragraph has been withdrawn. 

101 rejection
Applicant's arguments with respect to the 101 rejection have been fully considered but they are not persuasive. 
The examiner notes that the response to arguments filed 2/3/22 regarding 101 is incorporated herein.
Applicant argues that:
“Moreover, Applicants note that claims 2-8 as now amended, recite patentable subject matter under 35 U.S.C. @ 101. Even if, arguendo, claim 2 is directed to a judicial exception, claim 2 is integrated into a practical application (See USPTO's January 2019 and October 2019 Patent Subject Matter Eligibility Guidance ("2019 PEG"), Step 2A, Prong II). 

Specifically, MPEP 2106.05(a) states that "[i]n determining patent eligibility, Examiners should consider whether the claims 'purport[s]  to improve the functioning of the computer itself.'" The claimed invention is such an improvement on the functioning of the computer itself. Specifically, claim 2 includes pooling a jackpot qualifying bet and a traditional bet in a common pari-mutuel pool. This improves the function of the "at least one processor" because the "at least one processor" can maintain records for only one pari-mutuel pool instead of one pari-mutuel pool for the jackpot qualifying bets and another pari-mutuel pool for traditional bets. The foregoing conserves memory and processing, thus providing an improvement in the functioning of the computer itself.”
	The examiner respectfully disagrees.  The reduction of pools does not result in improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a).  The applicant suggests that the purpose of a common-pari-muel pool is to provide liquidity to the betting system e.g. helps to ensure that enough money is available (¶ 18-19).  The applicant has provided no evidence in regards to how “pooling a jackpot qualifying bet and a traditional bet in a common pari-mutuel pool” conserves memory and processing.  One skill in the art contends that the claimed invention focuses on ways to make bets pertaining to racing with the combination of qualifying racing jackpot bets and jackpot bets and not to any actual improvement to a technology or functioning thereof.
As such based on the above, the 101 rejection is herein maintained and clarified to reflect the amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715